                    Case 1:20-cv-00807-JKB Document 66 Filed 06/23/21 Page 1 of 1


                                        UNITED STATES DISTRICT COURT
                                             DISTRICT OF MARYLAND

           CHAMBERS OF                                                                    101 WEST LOMB ARD STREET
       JAME S K. BREDAR                                                                   BALTIMO RE, MARYL AND 21201
                                                                                             (410) 962-0950 OFFI CE
  UNITED ST ATES DISTRIC T JUDGE
                                                                                               (410) 962-0070 F AX
MDD_JKBCha mbers@ md d.usco urts.g ov




                MEMORANDUM TO COUNSEL REGARDING DISCOVERY PROCEDURES


             I will make myself available by telephone to resolve emergency discovery disputes and
      other discovery issues that do not require extensive briefing. The following procedures will
      apply:

              1.      Before requesting a hearing, counsel must give opposing counsel at least twenty-
      four hours notice of their intent to do so. (Consistent with the Discovery Guidelines and
      principles of professionalism, the court expects that counsel will make every reasonable effort to
      resolve the dispute without judicial intervention, before resorting to contacting the court.)

              2.      Twenty-four hours after giving notice, counsel may telephone my chambers and
      ask that a telephone discovery hearing be set in. We will attempt to schedule the hearing within
      two or three business days.

              3.     Counsel involved in the discovery dispute should electronically file by 4:00 p.m.
      on the day before the hearing short letters (not to exceed two pages) setting forth their respective
      positions.

               4.     It is the responsibility of counsel who requests the hearing to arrange for and then
      initiate a conference call at the prescribed time.

              5.      I will not have a record made of the hearing. If any of you want a record to be
      made, it will be your responsibility to have a court reporter present in your office or to arrange
      for the hearing to be tape recorded. Of course, in either event you must advise me and opposing
      counsel at the commencement of the hearing that a record is being made.

              I will do my best to resolve as many disputes as I can in this informal manner. If,
      however, I determine that the issues are too complicated for me to do so, after hearing from you I
      will direct that the procedures for formal briefing be followed.

              The “call-in” program does not displace my existing practice of making myself available
      whenever I can to resolve disputes as they arise during the course of a deposition. I will continue
      to follow that practice as well.


                                                           James K. Bredar
                                                           Chief Judge
